Supreme Court of Florida
                                   ____________

                                  No. SC18-1531
                                  ____________

                              MARK C. JACKSON,
                                 Petitioner,

                                         vs.

                          STATE OF FLORIDA, et al.,
                                Respondents.

                                   June 13, 2019

PER CURIAM.

      Mark C. Jackson—a pro se litigant—filed a petition to invoke this Court’s

discretionary jurisdiction. By order dated April 11, 2019, we denied Jackson’s

petition but expressly reserved jurisdiction to pursue possible sanctions against

him. Jackson v. State, No. SC18-1531, 2019 WL 1575238 (Fla. Apr. 11, 2019);

see Fla. R. App. P. 9.410(a) (Sanctions; Court’s Motion).

      While his case was pending in this Court, Jackson filed a litany of motions

that were frivolous, devoid of merit, or sought relief previously denied in case

numbers SC12-367 and SC17-1628. Because of his filing history, Jackson was

ordered to show cause why he should not be prohibited from submitting further pro
se documents in this Court. See State v. Spencer, 751 So. 2d 47, 48 (Fla. 1999)

(requiring that a litigant be provided notice and an opportunity to respond before

sanctions are imposed). Jackson has now filed a response to the Court’s order.

      We conclude that Jackson has failed to show cause why he should not be

sanctioned. Through his persistent filing of nonmeritorious requests for relief,

Jackson has abused the judicial process. Jackson’s response neglected to provide

any justification for this abuse or to express remorse for his repeated misuse of the

Court’s resources. We are therefore convinced that, if not restrained, Jackson will

continue to burden this Court with frivolous and meritless filings, diverting finite

judicial resources from other litigants. See Pettway v. McNeil, 987 So. 2d 20, 22

(Fla. 2008).

      Accordingly, the Clerk of this Court is hereby directed to reject any future

pleadings, petitions, motions, documents, letters, or other requests for relief

submitted by Mark C. Jackson, unless such filings are signed by a member in good

standing of The Florida Bar.1 Counsel may file on Jackson’s behalf if counsel

determines that the proceeding may have merit and can be brought in good faith.




       1. In recent years, we have imposed comparable sanctions on other pro se
litigants who have exhibited their disregard for abusing the scarce judicial
resources of this Court. See, e.g., Wetzel v. Travelers Cos., Inc., 267 So. 3d 978
(Fla. 2019); Shirah v. State, 257 So. 3d 23 (Fla. 2018); Woodson v. State, 242 So.
3d 315 (Fla. 2018); Rivas v. Bank of N.Y. Mellon, 239 So. 3d 614 (Fla. 2018).


                                         -2-
      No motion for rehearing or clarification will be entertained by the Court.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, LAGOA, LUCK, and
MUÑIZ, JJ., concur.

Application for Review of the Decision of the District Court of Appeal –
Constitutional Construction

      First District - Case No. 1D18-242

      (Bradford County)

Mark C. Jackson, pro se, Starke, Florida,

      for Petitioner

No appearance for Respondent




                                       -3-